Citation Nr: 0709006	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-03 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel 







INTRODUCTION

The veteran had active service from June 1972 to June 1976.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

In the present appeal, the veteran has asserted that he has 
post-traumatic stress disorder (PTSD) due to the threat of a 
terrorist attack, harassment, viewing two aircraft crashes, 
and going into the hanger of an aircraft after it crashed and 
viewing a broken helmet and boot.  He has submitted an Air 
Force accident report showing that an aircraft crashed on 
November 5, 1974 at Spangdahlem Air Force Base, Germany and 
the veteran's personnel records indicate that he was 
stationed at Spangdahlem Air Force Base, Germany from 
September 24, 194 to September 23, 1975.  Though there is no 
specific information showing that the veteran viewed the 
attacks, his presence on the Air Force Base at the time the 
crash took place, when viewed in the light most favorable to 
the veteran, indicates that the veteran saw the crash.  There 
does not need to be collaboration of every detail of the 
veteran's account.  See Pentacost v. Principi, 16 Vet. App. 
124 (2002).  Therefore, the Board accepts that the veteran 
viewed the aircraft crash and a stressor is verified.  

There is an October 2003 letter associated with the claims 
file from Dr. V., from the Veterans Affairs Clinic in Santa 
Rosa, showing diagnoses of PTSD, bipolar disorder, and a 
personality disorder.  Dr. V. indicated that the traumatic 
experiences during military service and a preexisting 
vulnerability led to the veteran developing PTSD; Dr. V. 
specifically mentioned witnessing an aircraft accident as a 
traumatic event.  However, a review of the veteran's 
treatment records from Dr. V. shows that though the veteran 
reported trauma in the military, Dr. V. specifically noted an 
emotional breakdown in 1998 in the context of marital and 
work problems.  Additionally, the majority of the treatment 
records, including several detailed psychiatric evaluations, 
show depression with its onset after an incident at work in 
October 1998.  In these psychiatric evaluations the veteran 
did not report any stressful incidences in the military; in 
fact, in a December 1998 psychiatric evaluation he 
specifically stated that he had no problems in the service 
and there were only two times he got angry.  Though the 
October 2003 letter from Dr. V. indicates that the veteran's 
PTSD is due, in part, to witnessing an aircraft crash, Dr. V. 
did not mention or discuss the October 1998 workplace 
incident.  Additionally, there is no evidence that he 
reviewed the claims file or had access to the veteran's other 
psychological examinations.  Given the inconsistency in 
treatment records and Dr. V's evaluation, a remand is 
required.      

The Board also notes that in the veteran's June 2002 
statement, he specifically detailed treatment for attempted 
suicide, depression, and therapy since 1977.  The RO has not 
attempted to obtain all of these records.  Specifically, the 
Board notes that the veteran reported referral to a crisis 
center by the Santa Rosa Junior College Health Center in 
1977, 1983 treatment by Dr. R.W. in Kaiser Permanente, Santa 
Rosa, 1992-1993 treatment by Dr. J.C. in Santa Maria, and 
1998 to 2000 treatment by Dr. R.R. in Santa Maria.  

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to provide all 
pertinent treatment records, or in the 
alternative to identify treatment 
providers and provide release forms such 
that the RO may obtain such records to 
include but not limited to the names 
mentioned in the June 2002 statement.     

2. Obtain an examination from a 
psychiatrist.  The file is to be made 
available to the examiner.  The examiner 
may order appropriate testing.  
Specifically, the physician is asked to 
provide an opinion as to the following:

a.	Does the veteran have PTSD?  The 
physician should specifically 
substantiate the diagnosis or rule 
it out. 

b.	If the veteran does have a 
diagnosis of PTSD, is it less 
likely, as likely as not, or more 
likely that PTSD was caused by 
viewing an aircraft crash in 
Germany in 1974.  The examiner 
should also explain if the 
workplace incident noted in 
October 1998 was a cause of PTSD.  
If answering any question or 
making any determination would 
require the examiner to resort to 
speculation, the examiner should 
so state.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedure.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

